DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 9, and 19 have been amended. Claims 3-5, 11-13, and 17-18 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 Response to Arguments
Applicant’s arguments, filed 11/03/2021, with respect to rejection of pending claims under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  The rejections of claims 1-2, 6-10, 14-16, and 19 has been withdrawn. 
Allowable subject matter 
Based on the foregoing reasons, Claims 1-2, 6-10, 14-16, and 19 filed 11/03/2021, are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method for video encoding/decoding generates a merge candidate list of a current block including at least one merge candidate and determines motion information of the current block by using the merge candidate list.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
wherein the weighting factor is derived by index information for specifying a weight factor applied to the current block among weight factors included in a predefined weighting factor set, 

wherein the index information is derived from index information of neighboring blocks of the current block for specifying the weight factor applied to the current block.
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Lee (US 10986358 B2) teaches a method and the apparatus for encoding/decoding a video signal according to the present invention, the prediction block may be obtained by weighted sum of the first prediction block and the second prediction block.

RAUT (US 20210195185 A1) teaches a method for coding a segment of an inter frame. The method includes partitioning, by a partitioning unit, a current frame into a plurality of segments. Further, the method includes coding, by a coding unit, a current spatial block at a boundary of a segment included among the plurality of segments by deriving at least one new temporal motion information predictor candidate from a reference frame..

Lin (US 20150085932 A1)  teaches a method and apparatus for deriving MVP (motion vector predictor) for Skip or Merge mode in 3D video coding, the method comprises determining an MVP candidate set for a selected block and selecting one MVP from an MVP list for motion vector coding of the block. The MVP candidate set may comprise multiple spatial MVP candidates associated with neighboring blocks and one inter-view candidate, and the MVP list is selected from the MVP candidate set..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486